United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, TUSTIN POST
OFFICE, Tustin, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-290
Issued: November 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2012 appellant, through his attorney, filed a timely appeal of the
August 2, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Because more than 180 days has elapsed between the most recent merit decision dated
December 13, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of the case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s attorney contends that the evidence submitted on reconsideration
before OWCP is sufficient to establish that appellant sustained injuries while in the performance
of duty on November 24, 2010.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 26, 2010 appellant, then a 57-year-old customer service supervisor, filed a
traumatic injury claim, under OWCP File No. xxxxxx615, alleging that at 7:00 p.m. on
November 24, 2010 he sustained a head contusion and injuries to his nose, arm, hands, right
knee, neck and back when he tripped and fell on his face while going to his car.2 He stopped
work on November 26, 2010.
In a November 29, 2010 letter, Narvella Slack, postmaster, controverted the claim,
contending that appellant was not in the performance of any official duties at the time of injury.
On November 18, 2010 supervisors were instructed to work eight hours a day unless they were
conducting a “3999” route inspection or directly instructed to work more than eight hours by
Postmaster Slack, who stated that accompanying time keeping records showed that appellant
ended his tour of duty at 1600 hours, three hours before his fall. It was unknown as to what he
was doing at that time. Postmaster Slack contended that three hours was not a reasonable
amount of time to exit the facility. On the date of injury appellant was scheduled to work eight
hours and he did not perform a “3999” route inspection and was not given any additional duties.
He was not authorized to be in the facility conducting personal business. Postmaster Slack
indicated that appellant’s work schedule was 0700 to 1600.
In a January 18, 2011 decision, OWCP denied appellant’s claim finding that he was not
in the performance of duty at the time of the November 24, 2010 incident. It found that he was
not performing any tasks at work or that he was assigned to perform any work at the time of
injury. OWCP further found that the medical evidence did not discuss appellant’s particular
work duties or mention that his fall occurred at work.3
On January 28, 2011 appellant requested an oral hearing before an OWCP hearing
representative.
In a July 12, 2011 decision, an OWCP hearing representative affirmed the January 18,
2011 decision, finding that appellant did not sustain an injury in the performance of duty on
November 24, 2010. The evidence was not sufficient to establish that he was engaged in the
duties of the employing establishment.
By letter dated September 12, 2011, appellant, through his attorney, requested
reconsideration.

2

In a prior appeal related to appellant’s occupational disease claim under OWCP File No. xxxxxx143, the Board
issued an order dated May 27, 2010, which dismissed his appeal of an apparent December 24, 2008 OWCP decision
denying his request for right foot surgery. The Board found that the record did not contain an adverse OWCP
decision over which it could take jurisdiction. Docket No. 09-1731 (issued May 27, 2010). In a June 3, 2010
decision, the Board affirmed a December 24, 2008 OWCP decision denying appellant’s occupational disease claim
under OWCP File No. xxxxxx154 for a right foot condition and a February 17, 2009 OWCP decision denying his
request for reconsideration. Docket No. 10-1208 (issued June 3, 2010).
3

In the January 18, 2011 decision, OWCP also denied appellant’s claim for wage-loss compensation from
January 8 through 28, 2011 as he did not establish a work-related injury.

2

In a December 13, 2011 decision, OWCP denied modification of the July 12, 2011
decision. It found that appellant did not submit any evidence to establish that he was authorized
to work beyond his normal work schedule or that he was performing duties related to his
employment.
On April 30, 2012 appellant’s attorney requested reconsideration and submitted
additional evidence.
In an April 18, 2012 statement, Catherine M. Sutton, secretary for Branch 373 of the
Orange County National Association of Postal Supervisors, contended that appellant was
working on the clock on November 24, 2010. She provided a history of injury that he worked
until 7:00 p.m. and he fell on an uneven sidewalk on postal property while on his way to his car.
After appellant returned to work, he submitted paperwork requesting pay which was denied by
Postmaster Slack. Ms. Sutton stated that she should have paid him and then followed an
established procedure that would have confirmed he was on the clock and on postal property.
She noted that a clerk and Postmaster Slack walked out of the office just after 7:00 p.m. with
appellant on the date of injury. Postmaster Slack talked about the day with him and never
mentioned to him or anyone else that he worked late that day. Appellant was finishing
paperwork on a computer. Ms. Sutton noted a settlement agreement regarding an Equal
Employment Opportunity complaint he filed against Postmaster Slack which provided him with
an opportunity to move to another office away from her until his retirement.
In a March 1, 2012 statement, John Hoff, a carrier, related that at approximately 5:15
p.m. on November 24, 2010 he received a telephone call from appellant who was working at the
employing establishment. He stated that appellant asked him to help Monique Comeiux, a
carrier, and he agreed.
In an August 2, 2012 decision, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was repetitious and insufficient to warrant a review of its
prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

4

5 U.S.C. §§ 8101-8193. Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(3).

3

of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8
ANALYSIS
On November 26, 2010 appellant filed a claim for traumatic injury, which OWCP denied
by decisions dated January 18, July 12 and December 13, 2011. OWCP found that he was not in
the performance of duty on November 24, 2010 as the evidence of record was insufficient to
establish that he was engaged in the duties of the employing establishment at the time of injury.
Appellant requested reconsideration on April 30, 2012. The Board finds that OWCP improperly
denied merit review of the claim.
In support of his reconsideration request, appellant submitted narrative statements from
Ms. Sutton and Mr. Hoff which described how the November 24, 2010 injury occurred and time
of injury. Their statements directly address grounds upon which OWCP denied his claim as they
relate to whether he was in the performance of duty prior to his injury. The Board finds that the
statements of Ms. Sutton and Mr. Hoff constitute relevant and pertinent new evidence not
previously considered by OWCP. As this evidence meets one of the standards for obtaining a
merit review of appellant’s case, the Board finds that OWCP improperly denied appellant’s
request. Appellant is entitled to a merit review.
Accordingly, the Board will remand the case for a merit review. After such further
development of the evidence as deemed necessary, OWCP shall issue an appropriate merit
decision.
CONCLUSION
The Board finds that OWCP improperly denied merit review of appellant’s claim.

6

Id. at § 10.607(a).

7

See A.L., Docket No. 08-1730 (issued March 16, 2009). See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

8

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: November 8, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

